 ONA CORP.Onan, a Division of Ona Corporation and UnitedAuto, Aerospace & Agricultural ImplementWorkers (UAW), International Union. Cases10-CA-18628 and 10-CA-1879730 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 30 June 1983 Administrative Law Judge J.Pargen Robertson issued the attached decision. TheRespondent and the General Counsel filed excep-tions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Onan, a Di-vision of Ona Corporation, Huntsville, Alabama, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.t The judge inadvertently dates the Union's request for bargainingover employee Smart's discharge as II October 1982. The correct date is4 October 1982.The judge found that in its 17 August letter the Respondent admitted itwas in the process of upgrading job classifications. We find that the Re-spondent merely acknowledged that it was in the process of updating jobclassifications. (See the Respondent's letter which is set out in full in thejudge's decision.)2 In agreeing with the judge that the Respondent violated Sec. 8(aXS)and (I) by refusing to bargain with the Union about Armstrong's paygrievance, we disavow any possible implication that the judge may havecreated in fn. 8 of his decision that the parties are required to agree thatArmstrong is owed any amount of backpay. See H. K. Porter Co. v.,NLRB, 397 U.S. 99 (1970). We also note that Shaw College, 232 NLRB191 (1977), cited by the judge in fn. 8 is inapposite, since there is no find-ing in this case that Armstrong is entitled to backpay.Since he concludes that the Respondent engaged in unlawful conductby refusing to discuss employee Armstrong's grievance over an evalua-lion describing him as a "[u]nion pusher," Member Hunter finds it unnec-essary to pass on any other theory of a violation the judge set out.Member Hunter also notes that the Respondent offered to give Arm-slrong that document when he complained about it. but that Armstrongrefused to take the evaluation. Nonetheless, in the absence of evidencethat the Respondent has taken the appropriate remedial action. MemberHunter adopts the judge's order directing that the document be expungedfrom all files the Respondent maintains270 NLRB No. 69DECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge.This case was heard in Huntsville, Alabama, on March15 and 16, 1982. Included are two complaints andamendments. The first complaint, Case 10-CA-18628,issued on December 2, 1982, and was predicated on acharge which was filed on October 18, 1982, amendedon October 28, 1982, and second amended on November29, 1982. An amended complaint in Case 10-CA-18628issued on January 6, 1983. Subsequently, a complaintissued on March 2, 1983, showing in its caption Cases10-CA-18797 and 10-CA-18628. That complaint re-ferred to a charge, evidently Case 10-CA-18797, whichwas filed on December 13, 1982. The General Counselmade other amendments during the hearing herein. Asshown hereinafter, the complaints allege that the Re-spondent engaged in various activities in violation ofSection 8(a)(1), (3), and (5) of the Act.On the entire record, and from my observation of thewitnesses, and after consideration of the briefs filed bythe General Counsel, the Charging Party, and Respond-ent, I make the followingFINDINGS OF FACT'I. BACKGROUNDAn organizing campaign was conducted by the Unionat Respondent's facility during the spring of 1979. Anelection was held on June 22, 1979. The Union received189 votes, 179 votes were cast against the Union, andthere were 33 challenged ballots.2Subsequently, pursu-ant to unfair labor practice charges and objections to theelection filed by the Union, the Board found that Re-spondent had engaged in various 8(a)(1) violations and in8(a)(5) refusal-to-bargain violations. In the decision notedabove, the Board ordered Respondent to recognize andbargain with the Union.Shortly after the Board's decision issued on May 28,1982, a union membership campaign was initiated. Theinstant allegations occurred around the time of thesummer 1982 membership campaign.II. EMMETT SMARTIn several complaints and amendments,3the GeneralCounsel alleges that Respondent violated Section 8(a)(1)I The commerce facts and conclusions are not at issue. The complaintalleges, the answer admits, and I find that Respondent is a Delaware cor-poration with offices and a place of business located at Huntsville. Ala-bama, where it is engaged in the manufacture of gasoline engines, genera-tors, and other products, and is an employer engaged in commerce withinthe meaning of Sec. 2(6) and (7) of the Act. The complaint also alleges,the answer admits, and I find that United Auto, Aerospace & Agricultur-al Implement Workers (UAW) International Union is a labor organizationwithin the meaning of Sec. 2(5) of the Act.2 See 261 NLRB 379.3 It is the practice of the instant Regional Office of the Board, andperhaps other Regional Offices as well, to issue unconsolidated com-plaints in a single unfair labor practice proceeding. The instant case in-volves an example of that practice.Continued373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (3) by disciplining and discharging, and Section8(a)(5) by refusing to bargain about the discharge of,former employee Emmett Smart.A. The 8(a)(3) Allegation (re Smart)I have considered Smart's August and September 1982disciplinary warnings and discharge against elements nor-mally considered by the Board in assessing 8(a)(3) com-plaints.1. Knowledge of Smart's union activitiesBoth Emmett Smart and Ezell Whorten4testifiedabout Smart's union activities. Smart testified that he wasfirst active in the Union's 1979 campaign and subsequent-ly in their 1982 membership campaign.Smart testified that in 1979, he wore a union hat, shirt,and button, and helped sign employees to union authori-zation cards. In 1982, according to Smart, he solicitedemployees to sign union membership cards, told employ-ees of union meetings, signed a membership card himself,and he wore a union hat and T-shirt and kept a unionbutton on his machine at work.Ezell Whorten also testified about Smart's union ac-tivities. Whorten played a prominent role in the priorunfair labor practice litigation (see 261 NLRB 1379), andin the 1979 and 1982 union campaigns. Whorten's testi-mony herein about Smart's union activities was limitedto Smart's activities in 1982. Whorten testified that Smartwas one of three or four employees asked by Whorten toassist in soliciting employees to sign union membershipcards in 1982. Whorten stated there were about 300 em-ployees at Respondent's facility. According to Whorten,Smart did help in getting employees to sign union mem-bership cards in 1982.However, Respondent denied knowledge of any ofSmart's union activities. Smart's immediate supervisor,Carolyn Zuhn, testified that she was aware there weresome union activities starting in May 1982. However, ac-cording to Zuhn, she did not see Emmett Smart wearingunion insignia, and union activity played no part inSmart's discharge. Zuhn also denied having any conver-sation with Ezell Whorten concerning Smart's discharge.Ezell Whorten testified before Zuhn. Whorten testifiedthat, about a week after Smart was discharged, CarolynIn a complaint, G.C. Exh. I(g), which issued on December 2, 1982, theGeneral Counsel alleged the Respondent discharged Emmett Smart onSeptember 9. 1982, in violation of Sec. 8(a)(1) and (3).In an amended complaint, G.C. Exh. l(j), which issued on January 6,1983, the General Counsel alleged that Respondent issued reprimands toSmart in August 1982, and discharged Smart on September 2, 1982, inviolation of Sec. 8(aXl) and (3).Finally, in a complaint, G.C. Exh. l(r), which issued on March 2, 1983,the General Counsel again alleged that Respondent discharged Smart onSeptember 2, 1982. However, in that complaint, the General Counsel al-leged that Respondent failed to bargain with the Union following theUnion's request to bargain about, inter alia, Smart's discharge. TheMarch 2, 1983 complaint did not include an allegation of 8(aX3) viola-tions, but instead alleged violations of Sec. 8(aXl) and (5). This last com-plaint was subsequently amended at the hearing.Fortunately, the Region's refusal to simplify its complaint proceduredoes not appear to have resulted in harm to other parties in this instance.4 Although spelled Horten in the transcript, both Respondent and theGeneral Counsel spelled this witness' name as Whorten.Zuhn asked Whorten if he were angry because she hadfired one of his union supporters.Whorten also testified that around mid-July to the firstof August,5Carolyn Zuhn came up while he was givingEmmett Smart some union cards and asked what he had.Whorten replied that he had "damn union cards."Smart's testimony corroborated Whorten on the July 20,1982 "damn union cards" incident involving himself,Whorten, and Carolyn Zuhn.2. TimingSmart was discharged by Respondent on September 2,1982. The union membership campaign was initiated inMay 1982. Smart's immediate supervisor allegedly knewof his involvement with union activist Ezell Whorten bymid-July 1982.Therefore, it is apparent that, from the standpoint ofproximate time, the date of Smart's discharge raises sus-picion as to the legality of Respondent's motive.3. AnimusThere is no doubt from a reading of the prior case (seeabove 261 NLRB 1379) that Respondent strongly op-posed the Union.4. MotivationRespondent contended that Emmett Smart was dis-charged on September 2, 1982, because his productioncontinued to be low. After his supervisor warned him onthree occasions, she set production minimums whichSmart failed to achieve.Smart admitted to Respondent's assertion that he had ahistory of production problems. He admitted that in ad-dition to warnings from his last supervisor, CarolynZuhn, he was also cautioned about his production andabout other work-related difficulties by all save one ofhis prior supervisors. Smart admitted that when cau-tioned by those other supervisors, he improved his pro-ductivity. Respondent points to that admission as the dis-tinguishing aspect of Smart's discharge. According toSupervisor Carolyn Zuhn, Smart failed to improve fol-lowing her warnings. Surprisingly, Smart admitted thathis productivity decreased during August 1982. Howev-er, Smart contended that his decrease in productivitywas because of a defective spindle clutch on his ma-chine-the P.J. 400.Respondent did not deny that the P.J. 400 had a defec-tive spindle clutch. The spindle clutch was replaced theweek after Smart's discharge. However, Respondent of-fered testimony that the defective spindle clutch did notadversely affect productivity on the machine. Respond-ent pointed out that following Smart's discharge butbefore the spindle clutch was replaced, employee Nealoperated the defective machine at a speed which greatlyexceeded Smart's rate (i.e., 88.8 percent for Neal; Smart51.27 percent on September 2 and 41.39 percent on Sep-tember 1, 1982).s Whorten testified this incident occurred before Carolyn Zuhnbecame a supervisor. Zuhn was promoted supervisor on July 29, 1982.374 ONA CORP.The General Counsel argues that Smart was treated ina disparate manner. In support of its position, the Gener-al Counsel points to Respondent's Exhibit 13 whichshows efficiency ratings for five employees that ran theP.J. 400 between August 1, 1982, and September 5, 1982.The General Counsel argues that the records illustratethat among the five employees listed on Respondent'sExhibit 13 alleged discriminatee Smart did not consist-ently score lower than all four other employees.B. The 8(a)(3) Factual Findings on DisputedElements1. KnowledgeIn consideration of the evidence regarding knowledge,I have carefully examined the testimony of the three crit-ical witnesses, Emmett Smart, Ezell Whorten, and Caro-lyn Zuhn.I was impressed by Smart's demeanor and testimony.His responses to cross-examination, and especially thequestions which proved that his productivity has beenpoor under a series of supervisors, were impressive. Ifind that Smart was a truthful witness.Unfortunately for the General Counsel, I did not findEzell Whorten as candid as Smart. During cross-exami-nation, it appeared that Whorten tried to embellish histestimony by exaggerating his knowledge of facts whichwould tend to support the General Counsel. For exam-ple, for the first time, even though Whorten previouslytestified to Regional Office investigators, he rememberedthat Emmett Smart commented to the effect that Caro-lyn Zuhn was motivated because of Smart's union activi-ties. Moreover, I noticed that Whorten's role in the pre-vious hearing before Administrative Law Judge Evans(see 261 NLRB 1379 supra) was remarkably similar tohis position in the instant case. There, as here, a supervi-sor allegedly disclosed to him facts which would tend tosupport a case for an illegal discharge. AdministrativeLaw Judge Evans found Whorten's demeanor was ques-tionable. Due to the above considerations, and my obser-vation of Whorten's demeanor, I am unable to creditWhorten's testimony to the extent that it was not sup-ported by other credited evidence.As to Supervisor Carolyn Zuhn, I was generally im-pressed with her testimony. In fact, in most areas her tes-timony agrees with that of Emmett Smart. However, Ifound disturbing Zuhn's testimony regarding her knowl-edge of Smart's union activities. Zuhn did not deny thaton one occasion before she became supervisor she sawEzell Whorten give union cards to Emmett Smart, nordid she deny asking Whorten what the cards were.Moreover, Zuhn admitted that she knew of the employ-ees' union activities beginning in May 1982. Neverthe-less, she denied knowledge as to any of Smart's union ac-tivities including knowledge that Smart wore a unionhat, shirt, maintained a button on his machine at work,and solicited other employees to sign union membershipcards. I am unable to credit Zuhn's testimony in thatregard.I specifically find that in July 1982 Carolyn Zuhn ob-served Ezell Whorten giving union cards to EmmettSmart. Zuhn asked and was told by Whorten that thecards were union cards.However, due to my discrediting Ezell Whorten, Ifind that Zuhn did not go to Whorten after Smart's dis-charge and ask if Whorten was angry because Zuhn hadfired one of his union supporters.2. Motivation and disparityThe record established, without rebuttal, the followingregarding Emmett Smart's productivity during the shortperiod he was under the supervision of Carolyn Zuhn.On August 3 and 4, 1982, shortly after Zuhn becamehis immediate supervisor, Smart's daily performance effi-ciency statistics reflect that his productivity was higherthan the average in his department. Thereafter, on suc-cessive workdays in August 1982, Smart's performanceefficiency was as follows:DateAug. 5Aug. 6Aug. 9Aug. 10Aug. 11, 12 and 13Aug. 16Aug. 17Percentage74.3873.1367.8830.00Vacation51.3855.50On August 17, 1982, Carolyn Zuhn called EmmettSmart into the office after having had earlier informaldiscussions with him about his productivity. Smart com-plained about the mechanical operation of his machine.Subsequently, Zuhn had Industrial Engineering Techni-cian Tim McCarley check out the P.J. 400. According toMcCarley's report to Zuhn and his testimony in the in-stant hearing, the P.J. 400 was actually running fasterthan standard on that date, even though its spindleclutch was slipping. Zuhn showed McCarley's figures toSmart, and Smart agreed that he would put forth a 100-percent effort.Subsequently, the daily performance efficiency recordsfor August 1982 show the following as to EmmettSmart:DateAug. 18Aug. 19Aug. 20Aug. 23Aug. 24Percentage26.3344.0046.0047.2544.80Again on August 24, Zuhn called Smart into the su-pervisor's office. She pointed out to Smart that instead ofimproving, he was backsliding. Smart mentioned adjust-ing his tooling or that the machine was running slower.Zuhn then used a stopwatch and timed Smart's operationon the P.J. 400. She took her figures to Tim McCarleyand was told that in consideration of those figures,Smart's production should be 95 percent. Zuhn informedSmart what she had been told by McCarley. Zuhn thenset a goal of 89 percent for Smart. Smart indicated thathe felt the goal was fair.Subsequently, Smart's figures for August 1982 showed:375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDate PercentageAug. 25 46.03Aug. 26 33.25Aug. 27 Off WorkAug. 30 37.68Zuhn planned to discuss Smart's performance withhim on August 27. However, due to Smart's being off onAugust 27, Zuhn met with Smart on August 30. Becauseof Smart's continued low production, Zuhn issued awritten warning to Smart that date. The warning stated,inter alia, "continued poor performance will result inyour termination."Following August 30, Smart's figures for 1982 showed:DateAug. 31Sept. 1Sept. 2Percentage52.1341.3951.27Another meeting was scheduled with Smart on Sep-tember 3. However, before that date, Smart asked to beoff on Friday, September 3. Zuhn told Smart that theproblem with his work was serious. Nevertheless, Smartinsisted on taking off due to a doctor's appointment.Smart indicated he was having sinus problems. Withthat, the Zuhn-Smart meeting was moved to the after-noon of September 2.At the September 2 meeting, Zuhn and another super-visor, Don Zimmerman, had Smart's production figuresthrough the preceding day (September 1). During themeeting, Smart was told that he was being terminateddue to his consistently low production.Carolyn Zuhn testified that Smart differed from otheremployees that received warnings for low production byhis failure to improve following counseling.C. Legal ConclusionsAs shown above, the credited evidence proved that,before becoming supervisor, Carolyn Zuhn learned ofEmmett Smart's involvement with known union pusherEzell Whorten, by observing Whorten giving unioncards to Smart. Smart wore union insignia on his personand machine in full view of Zuhn. Additionally, therecord supports the General Counsel in elements oftiming and union animus.However, Respondent advanced as its justification forthe discharge of Smart a business-related motivationwhich was not overcome by the General Counsel. Therecord clearly demonstrated that Smart's efficiency rat-ings continued to be low throughout the month ofAugust 1982, despite discussions, warnings, and a writtenreprimand from his supervisor. Supervisor Zuhn then setproduction quotas which Smart failed to even approach.She issued a warning to discharge absent improvement.Yet, despite all those danger signals, Smart neverachieved a reasonable level of productivity.The General Counsel points to Respondent's Exhibit 13as demonstrating disparity. However, the employees,other than Smart, mentioned in that document were notfull-time P.J. 400 operators. Nevertheless, the productivi-ty figures show that occasional operators oftentimes op-erated the P.J. 400 at a higher efficiency rating than didSmart, the regular operator. Those other operators in-cluding Neal, operated at a higher efficiency than Smartat times when the machine's spindle clutch was defec-tive.Therefore, I find under the rationale of Wright Line,251 NLRB 1083 (1980), that regardless of the GeneralCounsel's prima facie case, Respondent proved thatEmmett Smart would have been discharged in the ab-sence of his union activities. I recommend that the8(a)(3) allegation be dismissed.D. The 8(a)(5) Allegation as to Emmett SmartFollowing Smart's discharge on September 2, 1982,the Union on October 4, 1982, requested Respondent tobargain about Smart's discharge. On October 11, 1982,Respondent refused the Union's request.As mentioned above, Respondent was ordered to bar-gain with the Union on request by the Board's May 28,1982 Order.6That case is now pending a determinationas to enforcement by the Eleventh Circuit Court of Ap-peals. For the sake of this litigation, I must, and do, pre-sume that the Board's Order is a valid one which will beenforced by the court.Discharge is a mandatory subject of bargaining, andRespondent erred in refusing the Union's request in viewof the Union's status as exclusive bargaining representa-tive. However, it is not alleged, and the evidence did notshow, that Smart was discharged because of unilateralchanges in working conditions, in violation of Section8(a)(5). In fact, a reading of the prior case (see above,261 NLRB 1379) demonstrates that it was Respondent'spractice, at that time, to discharge employees for lowproduction. A unilateral change would necessitate aremedy including reinstatement. However, that is not thecase here.The typical 8(a)(5) remedy, which is appropriate here,requires restoration of the status quo ante. Here, thestatus quo is that which was in effect on October 11,1982, the date the Union requested negotiations overSmart's discharge. In other words, Respondent has noobligation to reinstate Smart with backpay before negoti-ations over his discharge. Those negotiations may ormay not result in agreement to reinstate Smart.I find that the General Counsel's reliance on caseswhich it asserts would require traditional 8(a)(3) remedyfor Smart's discharge, including backpay and reinstate-ment, are misplaced in view of my findings above.7E. Roger ArmstrongThe allegations going to Armstrong include 8(a)(1)and (5) allegations that Respondent maintained a docu-ment in Armstrong's file which identifies him as a unionpusher, that Respondent has since July 15, 1982, refusedto pay Armstrong the proper wage rate, and Respondenthas refused the Union's request that it bargain about bothof those issues.Supra, 261 NLRB 1379.' Unlike the situation in authority cited by the General Counsel includ-ing Shaw College, 232 NLRB 191 (1977), the evidence did not show thatRespondent was obligated to notify and bargain before discharging Smart.376 ONA CORP.1. Did Respondent refuse to properly classify RayRoger Armstrong?In the past 2 years, Respondent introduced a dieselprogram. That program, plus what Respondent's manag-er of quality assurance characterized as a need to bebetter organized, ultimately lead Respondent to reclassifysome of its jobs.Until January 1983, Roger Armstrong was classified asJ-Ill inspector. Other classifications at that time includedthe positions of inspector specialist and industrial engi-neering technician. Both the inspector specialist and theindustrial engineering technician positions includedhigher maximum pay scales than the J-III inspector job.During the summer 1981, Roger Armstrong was trans-ferred into the "gear lab." While in the gear lab, Arm-strong's duties included duties which he felt fell withinthe scope of the industrial engineering technician job de-scription.On August 3, 1982, Armstrong filed a written griev-ance with Respondent claiming that he was performingtechnician duties. Armstrong requested that he be up-graded "to at least an inspector specialist."On August 10, 1982, the Union, in a letter to Respond-ent's Manager Don Fore, requested Respondent to meetand bargain over, inter alia, Respondent's "refusal to payRoger Armstrong the proper pay rate."Armstrong's grievance was denied by Respondent. Ina note dated August 17, 1982, Manager of Employee andCommunity Relations Ronald Polk wrote the followingregarding Armstrong's request:Due to numerous changes over the past two years,with the introduction of the diesel engine, changesto and additions of new manufacturing methods andinspection procedures, current job descriptions areoutdated. Job tasks that were historically associatedwith a particular job classification may or may notnow be included in the same job classification. Thiswill not be known until all job descriptions are up-dated. Efforts to update all job descriptions withinthe QA department are underway.Request for upgrading cannot be approved at thistime.On August 18, 1982, Plant Manager Fore wrote theUnion denying its request to bargain over the RogerArmstrong pay rate grievance.Eventually, Respondent completed its upgrading ofvarious job descriptions. In January 1983, Roger Arm-strong was reclassified "layout inspector." That positionwas created in January 1983. It did not exist at the timeof Armstrong's grievance.2. FindingsIn view of the above evidence, there appears to be nodoubt that Respondent violated Section 8(a)(5) of theAct by refusing to bargain regarding Roger Armstrong'spay rate. As shown above, Respondent's obligation torecognize and bargain with the Union was clearly estab-lished by the Board's Order dated May 28, 1982 (261NLRB 1379).Moreover, the evidence, including the above-quotedAugust 17, 1982 note from Ronald Polk, demonstratesthat from before the Union's August 10, 1982 demand tobargain about Armstrong's grievance, Roger Armstrongwas performing duties which exceeded the scope of theJ-III Inspector position. Respondent acknowledged in itsnote to Armstrong, both the need to upgrade his jobclassification and the fact that it was in the process of ac-tually upgrading job classifications.The above facts show two distinct bases throughwhich Respondent had an obligation to meet and bargainwith the Union. First, of course, there was an outstand-ing grievance from Roger Armstrong which was beingconsidered by Respondent. As Armstrong and his fellowemployees' bargaining representative, the Union was en-titled to negotiate over that grievance.Secondly, Respondent's ongoing reclassification proc-ess evidences the occurrence of a change in workingconditions. Since that change affected unit personnel in-cluding Armstrong, the Union was entitled to consider-ation and an opportunity to negotiate before the newclassifications were unilaterally installed.Therefore, I find that Respondent violated Section8(a)(5) by refusing to negotiate from the Union's August10, 1982 request, regarding the job classification andproper pay rate for Roger Armstrong.However, I specifically find that the General Counselfailed to prove that Roger Armstrong functioned withinthe scope of other job classifications which existedduring 1981 and 1982. In that regard, Roger Armstrongexpressed belief that he was functioning as a technicianfrom the time he was assigned to the gear lab. Arm-strong pointed in particular to the fact that he was train-ing inspectors and others, and the fact that he programedthe computer.The record demonstrated that while Armstrong evi-denced a sincere belief that his duties were those of atechnician, he was not actually functioning at that level.In actuality, what the record demonstrated was thatArmstrong familiarized others, including a technician,with the machines in the gear lab. Familiarization withgear lab machinery does not qualify as a duty within thejob description of a "technician." That job descriptionrequires that technicians must be able to "train inspectorsin all phases of inspection." No evidence was offered toshow that Armstrong was so qualified. The familiariza-tion process did not serve to train people to become in-spectors. Persons that had previously qualified as inspec-tors required familiarization whenever they changed todifferent machinery. That was the type training per-formed by Armstrong.Similarly, the evidence failed to show that Armstrongpossessed the capability of programing computer-assistedmeasuring machines. The record demonstrated that tech-nicians programed the computers in order to permitothers to feed into the computer the measurements of thevarious gears handled by Respondent from time to time.Armstrong's duties included feeding those gear measure-ments into the preprogramed computer-a function total-ly different from the programing function.377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTherefore, my Order shall not include a recommenda-tion that Roger Armstrong is entitled to backpay meas-ured in relation to the 1982 pay classifications of eithertechnicians or inspectors specialist. My recommendedOrder will require Respondent to bargain with the Unionunder conditions as they existed when the Union madeits August 10, 1982 request. The result of that bargainingshould be retroactive to August 10, 1982. While Arm-strong was performing above the J-III Inspector positionduring August 1982, he was not performing as an "In-spector Specialists" or as an "Industrial EngineeringTechnician." s2. The "Termination Evaluation"From a July 27, 1979 layoff until discovered by RogerArmstrong in the summer of 1982, Respondent main-tained a completed termination evaluation questionnairein Armstrong's personnel file which identified Armstrongas a "union pusher." As illustrated during the instanthearing, that document was available for examination byArmstrong along with various supervisory employees.3. FindingsObviously Respondent maintained the above-men-tioned document in Armstrong's file in violation of theprovisions of Section 8(a)(1) of the Act. That provisionof the Act proscribes the interference, restraint, and co-ercion of employees in the exercise of protected activi-ties, including union activities. Here, the questionaire inmaterial respect, as to Roger Armstrong, stated:Weak points? Union pusher.That notation has the tendency to coerce and restrainArmstrong and other employees that learned of its exist-ence.When Armstrong complained about the terminationevaluation, Respondent offered the document to Arm-strong, but he refused to accept the evaluation. Howev-er, Respondent refused to bargain with the Union aboutArmstrong's grievance regarding the evaluation.Technically, Respondent was obligated to bargain withthe Union as its employees' exclusive collective-bargain-ing representative regarding Armstrong's grievance.With that in mind, I find that by maintaining the evalua-tion in Armstrong's file and by refusing to bargain aboutArmstrong's grievance over the evaluation, Respondentviolated Section 8(a)(1) and (5).From a practical standpoint, it is difficult to determinehow Respondent could engage in the give-and-take proc-ess of negotiations over a matter which was prohibitedby law. Therefore, in my recommended remedy, I shall8 Since Armstrong performed in the gear lab before Respondent wasobligated to recognize and bargain with the Union, I find that GeneralCounsel failed to prove that Respondent violated Sec. 8(a)(5) solely byrefusing to properly pay Armstrong. There was no showing that Re-spondent's refusal to pay Armstrong at a rate higher than that due a J-Illinspector constituted a unilateral change. Backpay, which may be dueArmstrong under the rationale of Shaw College, supra at fn. 7, because ofRespondent's refusal to bargain over Armstrong's grievance, may be de-termined, if necessary, in compliance proceedings.recommend that the evaluation must be expunged9fromRespondent's files and that Respondent be required topost an appropriate notice. I shall not recommend thatRespondent be ordered to bargain regarding Armstrong'sgrievance over the termination evaluation. Such an orderwould be moot in view of my Order that the evaluationbe expunged.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. United Auto, Aerospace & Agricultural ImplementWorkers (UAW), International Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. By maintaining in its files a document which identi-fies its employee as a "union pusher," Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4. All production and maintenance employees em-ployed by Respondent at its Madison, Alabama, facilityincluding all work leaders, quality control inspectors,and testing technicians, but excluding all office clericalemployees, professional employees, guards and supervi-sors as defined in the Act constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.5. At all times material herein, United Auto, Aero-space & Agricultural Implement Workers (UAW), Inter-national Union, has been, and is, the exclusive collective-bargaining representative of the employees in the above-mentioned appropriate unit."'6. By refusing to bargain with the Union regarding thedischarge of employee Emmett Smart and the grievancesof employee Roger Armstrong, Respondent has engagedin unfair labor practices within the meaning of Section8(a)(1) and (5) of the Act.7. Respondent has not otherwise engaged in violationsof unfair labor practices alleged in the complaint.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that they be orderedto cease and desist therefrom, and take certain affirma-tive action designed to effectuate the policies of the Act.On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended tI Although the record shows Respondent tried to remove the termina-tion evaluation from Armstrong's file in 1982, the evidence does notshow that Respondent took any action to remedy the effects of its main-tenance of that document. Moreover, the document should be expungedfrom all files of Respondent and its agents, and not simply from Arm-strong's personnel file.io See Ona Corp., 261 NLRB 1379 (1982).' If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.378 ONA CORP.ORDERThe Respondent, Onan, a Division of Ona Corpora-tion, Huntsville, Alabama, its officers, agents, successors,and assigns, shalli. Cease and desist from(a) Interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed them in Sec-tion 7 of the Act, in violation of Section 8(a)(1) of theAct, by maintaining in its records a document whichidentifies its employee as a "union pusher."(b) Refusing to bargain collectively with United Auto,Aerospace & Agricultural Implement Workers (UAW),International Union, as the exclusive representative of itsemployees in the following appropriate bargaining unit,with respect to the rates of pay, wages, hours of employ-ment, and other terms and conditions of employment byrefusing to bargain regarding the discharge of employeeEmmett Smart and the grievances of employee RogerArmstrong:All production and maintenance employees em-ployed by Respondent at its Madison, Alabama, fa-cility including all work leaders, quality control in-spectors, and testing technicians, but excluding alloffice clerical employees, professional employees,guards and supervisors as defined in the Act.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed to be necessary to effectuate the policies of theAct.(a) Upon request by the Union, meet and bargain withthe Union as exclusive representative of its employees inthe above-described bargaining unit regarding the dis-charge of employee Emmett Smart and the proper paygrievance of employee Roger Armstrong in the mannerset forth above in this decision.(b) Expunge from its files any reference to RogerArmstrong as "union pusher" and notify the Union andArmstrong, in writing, that this has been done, and thatthe reference to him as a union pusher will not be usedas a basis for future personnel action against him.(c) Post at its Madison, Alabama facility copies of theattached notice marked "Appendix." 2Copies of saidnotice on forms provided by the Regional Director forRegion 10, after being signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediate-ly upon receipt and maintained for 60 consecutive daysin conspicuous places including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to ensure that said noticesare not altered, defaced, or covered by any other materi-al.12 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."(d) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WE WILL NOT maintain documents in our files whichidentify our employee as a "union pusher" because ofour employees' union activities.WE WILL NOT refuse to bargain collectively withUnited Auto, Aerospace & Agricultural ImplementWorkers (UAW), International Union, as exclusive col-lective-bargaining representative of our employees in theappropriate bargaining unit described:All production and maintenance employees em-ployed by Respondent at its Madison, Alabama, fa-cility including all work leaders, quality control in-spectors, and testing technicians, but excluding alloffice clerical employees, professional employees,guards and supervisors as defined in the Act.WE WILL NOT refuse to bargain on request by theUnion, regarding the discharge of our employees, or re-garding grievances filed by employees in the appropriateunit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees with respect totheir exercise of rights guaranteed them by Section 7 ofthe National Labor Relations Act.WE WILL, on request by the Union, rescind our ac-tions in denying the grievances of Emmett Smart andRoger Armstrong and restore the status quo ante by re-considering those grievances through negotiations withthe Union at the state of proceedings as they existedwhen the Union made their respective request to bargainregarding those matters.WE WILL expunge from our records any reference toRoger Armstrong as a "union pusher," and WE WILLnotify the Union and Roger Armstrong in writing of ouraction in that regard.ONAN, A DIVISION OF ONA CORPORATION379